Mario/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 29, 2015

                                       No. 04-15-00307-CV

                           AUTOZONE, INC. and Autozoners L.L.C.,
                                      Appellants

                                                  v.

                                         Mario FLORES,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-15-6
                          Honorable Ana Lisa Garza, Judge Presiding

                                          ORDER
       The clerk’s record in this accelerated appeal was due May 26, 2015, but it was not filed.
On May 28, 2015, the clerk filed a notification of late record stating the record was not filed
because appellants have not paid or made arrangements to pay the clerk’s fee to prepare the
record and appellants are not entitled to the record without paying the fee.

        We order appellants AutoZone, Inc. and AutoZoners L.L.C., to provide written proof to
this court on or before June 3, 2015 that either (1) the clerk’s fee has been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellants are entitled to the
clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If
appellants fail to file such proof within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court